             Case 1:21-cv-00842-LJV Document 1 Filed 07/21/21 Page 1 of 17




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF NEW YORK


    IAN FOLEY,                                              Civil Action No.

                         Plaintiff,                         COMPLAINT FOR DECLARATORY
                                                            AND INJUNCTIVE RELIEF
         v.

    THAT'S IT NUTRITION, LLC,

                         Defendant.


              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

        IAN FOLEY (“Plaintiff”), by and through undersigned counsel, seeks a permanent

injunction requiring a change in THAT'S IT NUTRITION, LLC’s (“That’s It Nutrition” and

“Defendant”) corporate policies to cause its Website to become, and remain, accessible to

individuals with visual disabilities. In support thereof, Plaintiff respectfully asserts as follows:

                                         INTRODUCTION

        1.       In a September 25, 2018 letter to U.S. House of Representative Ted Budd, U.S.

Department of Justice Assistant Attorney General Stephen E. Boyd confirmed that public

accommodations must make the websites they own, operate, or control equally accessible to

individuals with disabilities. Assistant Attorney General Boyd’s letter provides:

        The Department [of Justice] first articulated its interpretation that the ADA applies
        to public accommodations’ Websites over 20 years ago. This interpretation is
        consistent with the ADA’s title III requirement that the goods, services, privileges,
        or activities provided by places of public accommodation be equally accessible to
        people with disabilities.1


1
         See Letter from Assistant Attorney General Stephen E. Boyd, U.S. Department of Justice,
to Congressman Ted Budd, U.S. House of Representatives (Sept. 25, 2018) (available at
https://images.cutimes.com/contrib/content/uploads/documents/413/152136/adaletter.pdf) (last
accessed July 21, 2021).
             Case 1:21-cv-00842-LJV Document 1 Filed 07/21/21 Page 2 of 17




        2.      Plaintiff Ian Foley has retinitis pigmentosa, a degenerative retinopathy disease that

has progressed over 30 years. He is legally blind and now close to totally blind. To prepare for

total blindness, Plaintiff uses screen reading technology called Fusion. The Fusion program

provides both ZoomText, with its screen magnification and visual enhancements for screen

viewing ease, and JAWS for screen reading functionality. Plaintiff uses Fusion to navigate the

internet on his iPhone SE and iPad 9.7 pro.

        3.      Screen reader “software translates the visual internet into an auditory equivalent.

At a rapid pace, the software reads the content of a webpage to the user.” Andrews v. Blick Art

Materials, LLC, 17-CV-767, 2017 WL 6542466, at *6 (E.D.N.Y. Dec. 21, 2017) (J. Weinstein).

        The screen reading software uses auditory cues to allow a visually impaired user to
        use Websites effectively. For example, when using the visual internet, a seeing user
        learns that a link may be "clicked," which will bring him to another webpage,
        through visual cues, such as a change in the color of the text (often text is turned
        from black to blue). When the sighted user's cursor hovers over the link, it changes
        from an arrow symbol to a hand.

        The screen reading software uses auditory—rather than visual—cues to relay this
        same information. When a sight-impaired individual reaches a link that may be
        "clicked on," the software reads the link to the user, and after reading the text of the
        link says the word "clickable."…Through a series of auditory cues read aloud by
        the screen reader, the visually impaired user can navigate a Website by listening
        and responding with his keyboard.

Id. at *6-7.2

        4.      Defendant is a leader in the design, development, manufacture, and distribution of

fruit bars and similar products under its recognized brand, That’s It Nutrition.




2
        See American Foundation for the Blind, Screen Readers, available at
https://www.afb.org/node/16207/screen-readers (last accessed July 21, 2021) (discussing screen
readers and how they work).
                                                   2
            Case 1:21-cv-00842-LJV Document 1 Filed 07/21/21 Page 3 of 17




       5.      Consumers may purchase Defendant’s products and access other brand-related

content and services at https://www.thatsitfruit.com/ (“Website”), the Website Defendant owns,

operates, and controls.3

       6.      In addition to researching and purchasing Defendant’s products and services from

the comfort and convenience of their homes, consumers may also use Defendant’s Website to

contact customer service by phone and e-mail; sign up to receive product updates, product news,

and special promotions; review important legal notices like Defendant’s Privacy Policy and Terms

and Conditions; and more.4

       7.      Defendant is responsible for the policies, practices, and procedures concerning the

Website’s development and maintenance.

       8.      Unfortunately, Defendant denies approximately 8.1 million5 Americans who have

difficulty seeing access to its Website’s goods, content, and services because the Website is largely

incompatible with the screen reader programs these Americans use to navigate an increasingly

eCommerce world.

       9.      This discrimination is particularly acute during the current COVID-19 global

pandemic. According to the Centers for Disease Control and Prevention ("CDC"), Americans

living with disabilities are at higher risk for severe illness from COVID-19 and, therefore, are




3
        That’s It Nutrition Privacy Policy, available at
https://www.thatsitfruit.com/policies/privacy-policy (last accessed July 21, 2021).
4
        See, e.g., That’s It Nutrition Home Page, available at https://www.thatsitfruit.com/ (last
accessed July 21, 2021).
5
        Press Release, United States Census Bureau, Nearly 1 in 5 People Have a Disability in
the U.S., Census Bureau Reports Report Released to Coincide with 22nd Anniversary of the ADA
(Jul. 25, 2012), available at
https://www.census.gov/newsroom/releases/archives/miscellaneous/cb12-134.html (last
accessed July 21, 2021) (“About 8.1 million people had difficulty seeing, including 2.0 million
who were blind or unable to see.”).
                                                 3
          Case 1:21-cv-00842-LJV Document 1 Filed 07/21/21 Page 4 of 17




recommended to shelter in place throughout the pandemic.6 These changes underscore the

importance of access to online retailers, such as Defendant, for this especially vulnerable

population.

       10.     The COVID-19 pandemic is particularly dangerous for disabled individuals.7 The

overwhelming burden on hospitals is leading to a worry that emergency services will ration

treatment. Although the Department of Health has ensured that no priority treatment will occur,

disabled individuals fear that their diminished capacity to communicate will affect their treatment.8

With public health experts expecting social distancing to extend through 2022 and the uncertainty

surrounding businesses transitioning back to normal operations, accessible online services are

more critical than ever. During these unprecedented times, disabled individuals risk losing their

jobs, experiencing difficulty acquiring goods and services like health care, and not having the

information they need to stay safe.9



6
  See Centers for Disease Control and Prevention Website, Coronavirus Disease 2019 (2019),
available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-
higher-risk.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fspecific-groups%2Fhigh-risk-complications.html (last accessed July 21, 2021) (“Based
on currently available information and clinical expertise, older adults and people of any age who
have serious underlying medical conditions might be at higher risk for severe illness from
COVID-19.”).
7
   See The New York Times, ‘It’s Hit Our Front Door’: Homes for the Disabled See a Surge of
Covid-19 (2020), available at https://www.nytimes.com/2020/04/08/nyregion/coronavirus-
disabilities-group-homes.html?smid=fb-nytimes&smtyp=cur (last accessed July 21, 2021) (“As
of Monday, 1,100 of the 140,000 developmentally disabled people monitored by the state had
tested positive for the virus, state officials said. One hundred five had died — a rate far higher
than in the general population”).
8
  See The Atlantic, Americans With Disabilities Are Terrified (2020), available at
https://www.theatlantic.com/politics/archive/2020/04/people-disabilities-worry-they-wont-get-
treatment/609355/ (last accessed July 21, 2021) (explaining that disabled individuals are
inherently more susceptible to the virus, leading to complications in hospitals in which the
individuals are unable to effectively communicate with doctors while intubated).
9
  See Slate, The Inaccessible Internet 2020, available at
https://slate.com/technology/2020/05/disabled-digital-accessibility-pandemic.html (last accessed
July 21, 2021).
                                                 4
          Case 1:21-cv-00842-LJV Document 1 Filed 07/21/21 Page 5 of 17




       11.      Plaintiff brings this civil rights action against Defendant to enforce Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. ("Title III"), which requires, among

other things, that a public accommodation (1) not deny persons with disabilities the benefits of its

services, facilities, privileges and advantages; (2) provide such persons with benefits that are equal

to those provided to nondisabled persons; (3) provide auxiliary aids and services—including

electronic services for use with a computer screen-reading program—where necessary to ensure

effective communication with individuals with a visual disability and to ensure that such persons

are not excluded, denied services, segregated or otherwise treated differently than sighted

individuals; and (4) utilize administrative methods, practices, and policies that provide persons

with disabilities equal access to online content.

       12.      By failing to make its Website available in a manner compatible with computer

screen reader programs, Defendant, a public accommodation subject to Title III, deprives blind

and visually-impaired individuals of the benefits of its online goods, content, and services—all

benefits it affords nondisabled individuals. In doing so, Defendant contributes to and increases

the sense of isolation and stigma among these Americans that Congress intended to redress when

adopting Title III.

       13.      Because Defendant’s Website is not and has never been fully accessible, and

because upon information and belief Defendant does not have, and has never had, adequate

corporate policies that are reasonably calculated to cause its Website to become and remain

accessible, Plaintiff invokes 42 U.S.C. § 12188(a)(2) and seeks a permanent injunction requiring

Defendant to:

             a) Retain a qualified consultant acceptable to Plaintiff (“Web Accessibility
                Consultant”) who shall assist in improving the accessibility of its Website,
                including all third-party content and plug-ins, so the goods and services on the



                                                    5
Case 1:21-cv-00842-LJV Document 1 Filed 07/21/21 Page 6 of 17




   Website may be equally accessed and enjoyed by individuals with vision-related
   disabilities;

b) Work with the Web Accessibility Consultant to ensure all employees involved in
   Website and content development be given web accessibility training on a biennial
   basis, including onsite training to create accessible content at the design and
   development stages;

c) Work with the Web Accessibility Consultant to periodically perform an automated
   accessibility audit to evaluate whether Defendant’s Website may be equally
   accessed and enjoyed by individuals with vision-related disabilities on an ongoing
   basis;

d) Work with the Web Accessibility Consultant to perform end-user
   accessibility/usability testing on at least a quarterly basis with said testing to be
   completed by humans who are blind or have low vision, or who have training and
   experience in the manner in which persons who are blind use a screen reader to
   navigate, browse, and conduct business on Websites, in addition to the testing, if
   applicable that is performed using semi-automated tools;

e) Incorporate all of the Web Accessibility Consultant’s recommendations within
   sixty (60) days of receiving the recommendations;

f) Work with the Web Accessibility Consultant to create a Web Accessibility Policy
   that Defendant will post on its Website, along with an e-mail address, instant
   messenger, and toll-free phone number to report accessibility-related problems;

g) Directly link from the footer on each page of its Website, a statement that indicates
   that Defendant is making efforts to maintain and increase the accessibility of its
   Website to ensure that persons with disabilities have full and equal enjoyment of
   the goods, services, facilities, privileges, advantages, and accommodations of the
   Defendant through the Website;

h) Accompany the public policy statement with an accessible means of submitting
   accessibility questions and problems, including an accessible form to submit
   feedback or an e-mail address to contact representatives knowledgeable about the
   Web Accessibility Policy;

i) Provide a notice prominently and directly linked from the footer on each page of
   its Website, soliciting feedback from visitors to the Website on how Defendant may
   improve the accessibility to its Website. The link shall provide a method to provide
   feedback, including an accessible form to submit feedback or an e-mail address to
   contact representatives knowledgeable about the Web Accessibility Policy;

j) Provide a copy of the Web Accessibility Policy to all web content personnel,
   contractors responsible for web content, and Client Service Operations call center
   agents (“CSO Personnel”) for the Website;


                                     6
          Case 1:21-cv-00842-LJV Document 1 Filed 07/21/21 Page 7 of 17




             k) Train no fewer than three of its CSO Personnel to automatically escalate calls from
                users with disabilities who encounter difficulties using the Website. Defendant
                shall have trained no fewer than 3 of its CSO personnel to timely assist such users
                with disabilities within CSO published hours of operation. Defendant shall
                establish procedures for promptly directing requests for assistance to such
                personnel, including notifying the public that customer assistance is available to
                users with disabilities and describing the process to obtain that assistance;

             l) Modify existing bug fix policies, practices, and procedures to include the
                elimination of bugs that cause the Website to be inaccessible to users of screen
                reader technology;

             m) Plaintiff, his counsel, and their experts monitor the Website for up to two years after
                the Mutually Agreed Upon Consultant validates the Website free of accessibility
                errors/violations to ensure the Defendant has adopted and implemented adequate
                accessibility policies. To this end, Plaintiff, through his counsel and their experts,
                shall be entitled to consult with the Web Accessibility Consultant at their discretion
                and to review any written material, including but not limited to any
                recommendations the Website Accessibility Consultant provides Defendant.

       14.      Web-based technologies contain features and content that are modified daily, and

in some instances, hourly. A one-time "fix" to an inaccessible website will not cause the Website

to remain accessible without a corresponding change in corporate policies related to those web-

based technologies. To evaluate whether an inaccessible Website has been rendered accessible,

continues to be accessible, and whether Defendant's corporate policies about web-based

technologies and content have changed in a meaningful manner that will cause the Website to

remain accessible in the future, the Website must be reviewed periodically using both automated

accessibility screening tools and end-user testing by disabled individuals.

                                  JURISDICTION AND VENUE

       15.      The claims alleged arise under Title III such that this Court’s jurisdiction is invoked

pursuant to 28 U.S.C. § 1331 and 42 U.S.C. § 12188.

       16.      Defendant participates in the state's economic life by clearly performing business

over the Internet. Through its Website, Defendant entered into contracts for the sale of its products

and services with residents of New York. These online sales contracts involve, and indeed require,

                                                   7
            Case 1:21-cv-00842-LJV Document 1 Filed 07/21/21 Page 8 of 17




Defendant’s knowing and repeated transmission of computer files over the Internet. See Reed v. 1-

800-Flowers.com, Inc., 327 F. Supp. 3d 539 (E.D.N.Y. 2018) (exercising personal jurisdiction

over forum plaintiff’s website accessibility claims against out-of-forum website operator);

Andrews v. Blick Art Materials, LLC, 286 F. Supp. 3d 365 (E.D.N.Y. 2017) (same).

        17.     Plaintiff was injured when he attempted to access Defendant’s Website from his

home in this district but encountered barriers that denied his full and equal access to Defendant’s

online goods, content, and services.

        18.     Venue in this District is proper under 28 U.S.C. § 1391(b)(2) because this is the

judicial district in which a substantial part of the acts and omissions giving rise to Plaintiff’s claim

occurred.

                                              PARTIES

        19.     Plaintiff Foley is and, at all times relevant hereto, has been a resident of Buffalo,

New York, located in Erie County. Plaintiff is and, at all times relevant hereto, has been legally

blind and is, therefore, a member of a protected class under the ADA, 42 U.S.C. § 12102(2) and

the regulations implementing the ADA set forth at 28 CFR §§ 36.101et seq.

        20.     Defendant That’s It Nutrition is a Delaware corporation with its principal place of

business at 834 S. Broadway, Suite 800, Los Angeles, California, 90014.

                           FACTS APPLICABLE TO ALL CLAIMS

        21.     While the increasing pervasiveness of digital information presents an

unprecedented opportunity to increase access to goods, content, and services for people with

perceptual or motor disabilities, website developers and web content developers often implement

digital technologies without regard to whether individuals with disabilities can access those




                                                   8
           Case 1:21-cv-00842-LJV Document 1 Filed 07/21/21 Page 9 of 17




technologies. This oversight exists and persists, notwithstanding that accessible technology is both

readily available and cost-effective.

                             DEFENDANT’S ONLINE CONTENT

       22.     Defendant’s Website allows consumers to research and participate in Defendant’s

services and products from the comfort and convenience of their own homes.

       23.     The Website also enables consumers to contact customer service by phone and

instant messenger, sign up to receive product updates and special promotions, review important

legal notices like Defendant’s Privacy Policy and Terms and Conditions, and more.

       24.     Consumers may use the Website to connect with Defendant on social media, using

Facebook, Twitter, Instagram, and YouTube.

                                    HARM TO PLAINTIFF
       25.     Plaintiff attempted to access the Website from his home in Buffalo, New York,

located in Erie County. Unfortunately, because Defendant failed to build the Website in a manner

that is compatible with screen reader programs, Plaintiff is unable to understand and thus is denied

the benefit of much of the content and services he wishes to access. The following are illustrative

(but, importantly, not exhaustive) examples of a few of the accessibility barriers observed on the

Website:

               a.      Defendant’s Website is so constructed that the 10% off pop-up is not

announced to screen reader users. After opening the homepage, the screen reader user activated

the accessibility widget when it was announced. Focus moved into the accessibility widget

window, but it did not move into the promotional pop-up window when it was shown. The content

in the pop-up is not automatically announced, and the pop-up does not receive focus when it is

displayed, so screen reader users will not be aware of this offer.



                                                 9
         Case 1:21-cv-00842-LJV Document 1 Filed 07/21/21 Page 10 of 17




               b.     The purchase subscription options on Defendant’s Website are not

announced with tab key navigation. The purchase subscription radio buttons are not accessible by

the tab key. Interactive elements, such as links and buttons, are required to be accessible by tab

key navigation. In this case, the radio buttons are not announced and do not receive focus with tab

key navigation.




                                                10
         Case 1:21-cv-00842-LJV Document 1 Filed 07/21/21 Page 11 of 17




               c.      The cart confirmation pop-up on Defendant’s Website is not announced

when it is displayed. After an item is added to the cart, the cart icon updates to show the new cart

quantity, and a confirmation window is displayed with the total amount and a button to checkout.

The cart confirmation pop-up does not receive focus after clicking the "Add to Cart" button, and

it is not announced, so screen reader users do not hear that the item was successfully added to the

bag. Only visual indicators are provided.




       26.     These barriers, and others, deny Plaintiff full and equal access to all of the services

the Website offers and now deter him from attempting to use the Website. Still, Plaintiff would

like to and intends to attempt to access the Website in the future to research the products and

services the Website offer or to test the Website for compliance with the ADA.




                                                 11
          Case 1:21-cv-00842-LJV Document 1 Filed 07/21/21 Page 12 of 17




        27.     If the Website was accessible, i.e., if Defendant removed the access barriers

described above, Plaintiff could independently research and purchase Defendant’s products and

access its other online content and services.

        28.     Though Defendant may have centralized policies regarding the maintenance and

operation of the Website, Defendant has never had a plan or policy that is reasonably calculated to

make the Website fully accessible to and independently usable by individuals with vision-related

disabilities. As a result, the complained of access barriers are permanent and likely to persist.

        29.     The law requires that Defendant reasonably accommodates Plaintiff’s disabilities

by removing these existing access barriers. Removing the barriers identified above is readily

achievable and may be carried out without much difficulty or expense.

        30.     Plaintiff has been, and in the absence of an injunction will continue to be, injured

by Defendant’s failure to provide its online content and services in a manner compatible with

screen reader technology.

  DEFENDANT’S KNOWLEDGE OF WEBSITE ACCESSIBILITY REQUIREMENTS
        31.     Defendant has long known that sufficient contrast and skip navigation links are

necessary for individuals with visual disabilities to access its online content and services and that

it is legally responsible for providing the same in a manner that is compatible with these aids.

        32.     Indeed, the “Department [of Justice] first articulated its interpretation that the ADA

applies to public accommodations’ Websites over 20 years ago.” As described above, on

September 25, 2018, Assistant Attorney General Stephen E. Boyd confirmed nothing about the

ADA, nor the Department's enforcement of it has changed this interpretation.

         THE PARTIES HAVE NO ADMINISTRATIVE REMEDIES TO PURSUE

        33.     There is no DOJ administrative proceeding that could provide Plaintiff with Title

III injunctive relief.

                                                 12
          Case 1:21-cv-00842-LJV Document 1 Filed 07/21/21 Page 13 of 17




        34.     While the DOJ has rulemaking authority and can bring enforcement actions in

court, Congress has not authorized it to provide an adjudicative administrative process to provide

Plaintiff with relief.

        35.     Plaintiff alleges violations of existing and longstanding statutory and regulatory

requirements to provide auxiliary aids or services to ensure effective communication. Courts

routinely decide these types of effective communication matters.

        36.     Resolution of Plaintiff’s claims does not require the Court to unravel intricate,

technical facts. Instead, it involves consideration of facts within the conventional competence of

the courts, e.g. (a) whether Defendant offers content and services on its Website, and (b) whether

Plaintiff can access the content and services.

                                SUBSTANTIVE VIOLATIONS

                                             COUNT I

                         Title III of the ADA, 42 U.S.C. § 12181 et seq.

         37.    Plaintiff incorporates the assertions contained in the previous paragraphs by

reference.

         38.    Defendant’s Website is a place of public accommodation within the definition of

Title III of the ADA, 42 U.S.C. § 12181(7).

         39.    In the broadest terms, the ADA prohibits discrimination on the basis of a disability

in the full and equal enjoyment of goods and services of any place of public accommodation. 42

U.S.C. § 12182(a). Thus, to the extent Defendant does not provide Plaintiff with full and equal

access to its Website, it has violated the ADA.

         40.    In more specific terms, Title III of the ADA imposes statutory and regulatory

requirements to ensure persons with disabilities are not excluded, denied services, segregated, or

otherwise treated differently than other individuals as a result of the absence of auxiliary aids and

                                                  13
         Case 1:21-cv-00842-LJV Document 1 Filed 07/21/21 Page 14 of 17




services. 42 U.S.C. § 12182(b)(2)(A); 28 C.F.R. §§ 36.303(a), (c). Under these provisions, public

accommodations must furnish appropriate auxiliary aids and services that comply with their

effective communication obligations. Id.

        41.    Auxiliary aids and services are necessary when their absence effectively excludes

an individual from participating in or benefiting from a service or fails to provide a like experience

to the disabled person.

        42.    Auxiliary aids and services include, but are not limited to, audio recordings, screen

reader software, magnification software, optical readers, secondary auditory programs, large print

materials, accessible electronic and information technology, other effective methods of making

visually delivered materials available to individuals who are blind or have low vision, and other

similar services and actions. 28 C.F.R. §§ 36.303(b)(2), (4).

        43.    In order to be effective, auxiliary aids and services must be provided in accessible

formats, in a timely manner, and in such a way as to protect the privacy and independence of the

individual with a disability. 28 C.F.R. §§ 36.303(c)(1)(ii). To this end, the Ninth Circuit, among

other Courts, has explained, “assistive technology is not frozen in time: as technology advances, [

] accommodations should advance as well.” Enyart v. Nat'l Conference of Bar Examiners, Inc.,

630 F.3d 1153, 1163 (9th Cir. 2011); Andrews v. Blick Art Materials, LLC, 268 F. Supp. 3d 381,

395 (E.D.N.Y. 2017).

        44.    By failing to provide its Website’s content and services in a manner that is

compatible with auxiliary aids, Defendant has engaged, directly, or through contractual, licensing,

or other arrangements, in illegal disability discrimination, as defined by Title III, including without

limitation:




                                                  14
          Case 1:21-cv-00842-LJV Document 1 Filed 07/21/21 Page 15 of 17




                (a)     denying individuals with visual disabilities opportunities to participate in

and benefit from the goods, content, and services available on its Website;

                (b)     affording individuals with visual disabilities access to its Website that is not

equal to, or effective as, that afforded others;

                (c)     utilizing methods of administration that (i) have the effect of discriminating

on the basis of disability; or (ii) perpetuate the discrimination of others who are subject to common

administrative control;

                (d)     denying individuals with visual disabilities effective communication,

thereby excluding or otherwise treating them differently than others; and/or

                (e)     failing to make reasonable modifications in policies, practices, or

procedures necessary to afford its services, privileges, advantages, or accommodations to

individuals with visual disabilities.

        45.     Defendant has violated Title III by, without limitation, failing to make its Website’s

services accessible by screen reader programs, thereby denying individuals with visual disabilities

the benefits of the Website, providing them with benefits that are not equal to those it provides

others, and denying them effective communication.

        46.     Defendant has further violated Title III by, without limitation, utilizing

administrative methods, practices, and policies that allow its Website to be made available without

consideration of consumers who can only access the company’s online goods, content, and services

with screen reader programs.

        47.     Making its online goods, content, and services compatible with screen reader

programs does not change the content of Defendant’s Website but rather enables individuals with

visual disabilities to access the Website Defendant already provides.



                                                   15
         Case 1:21-cv-00842-LJV Document 1 Filed 07/21/21 Page 16 of 17




       48.     Defendant’s ongoing violations of Title III have caused, and in the absence of an

injunction, will continue to cause harm to Plaintiff and other individuals with visual disabilities.

       49.     Plaintiff’s claims are warranted by existing law or by non-frivolous argument for

extending, modifying, or reversing existing law or for establishing new law.

       50.     Pursuant to 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth

and incorporated therein, Plaintiff requests relief as set forth below.

                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for:

       (A)     A Declaratory Judgment that at the commencement of this action Defendant was in

violation of the specific requirements of Title III of the ADA described above, and the relevant

implementing regulations of the ADA, in that Defendant took no action that was reasonably

calculated to ensure that its Website was fully accessible to, and independently usable by,

individuals with visual disabilities;

       (B)     A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §

36.504(a) which directs Defendant to take all steps necessary to bring its Website into full

compliance with the requirements set forth in the ADA, and its implementing regulations, so that

its Website is fully accessible to and independently usable by, blind individuals, and which further

directs that the Court shall retain jurisdiction for a period to be determined to ensure that Defendant

has adopted and is following an institutional policy that will cause them to remain fully in

compliance with the law—the specific injunctive relief requested by Plaintiff is described more

fully in paragraph 13 above.

       (C)     Payment of costs of suit;




                                                  16
         Case 1:21-cv-00842-LJV Document 1 Filed 07/21/21 Page 17 of 17




       (D)     Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and 28 CFR

§ 36.505, including costs of monitoring Defendant’s compliance with the judgment (see

Gniewkowski v. Lettuce Entertain You Enterprises, Inc., Case No. 2:16-cv-01898-AJS (W.D. Pa.

Jan. 11, 2018) (ECF 191) (“Plaintiffs, as the prevailing party, may file a fee petition before the

Court surrenders jurisdiction. Pursuant to Pennsylvania v. Delaware Valley Citizens’ Council for

Clean Air, 478 U.S. 546, 559 (1986), supplemented, 483 U.S. 711 (1987), the fee petition may

include costs to monitor Defendant’s compliance with the permanent injunction.”); see also Access

Now, Inc. v. LAX World, LLC, No. 1:17-cv-10976-DJC (D. Mass. Apr. 17, 2018) (ECF 11) (same);

       (E)     The provision of whatever other relief the Court deems just, equitable and

appropriate; and

       (F)     An Order retaining jurisdiction over this case until Defendant has complied with

the Court’s Orders.

   Dated: July 21, 2021                          Respectfully Submitted,

                                                  /s/ Benjamin J. Sweet
                                                 Benjamin J. Sweet
                                                 ben@nshmlaw.com
                                                 NYE, STIRLING, HALE & MILLER, LLP
                                                 1145 Bower Hill Road, Suite 104
                                                 Pittsburgh, Pennsylvania 15243
                                                 Phone: (412) 857-5350

                                                 Jonathan D. Miller
                                                 jonathan@nshmlaw.com
                                                 NYE, STIRLING, HALE & MILLER, LLP
                                                 33 W. Mission Street, Suite 201
                                                 Santa Barbara, California 93101
                                                 Phone: (805) 963-2345

                                                 Attorneys for Plaintiff Ian Foley




                                               17
